Citation Nr: 1120516	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 24, 2010, and in excess of 30 percent from September 24, 2010.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio granted service connection for PTSD and assigned a 10 rating for this disorder, effective from June 27, 2002.  By an October 2010 rating action, the RO concluded that a 30 percent rating was warranted from the date of a VA psychiatric examination conducted on September 24, 2010.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 30 percent for his service-connected PTSD for a portion of the appeal period.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his disability, nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher initial rating for PTSD remains before the Board.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for hypertension as secondary to the service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for initial ratings in excess of 10 percent prior to September 24, 2010, and in excess of 30 percent from September 24, 2010, for his service-connected PTSD.  The Veteran was afforded a VA psychiatric examination in September 2010.  Thereafter, at the Veteran's hearing in April 2011, he asserted that his psychiatric disability had worsened.  In this regard, the Board notes that there are no treatment records dated past October 2010, except for one record dated in March 2011.  

The Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if his disability has indeed worsened.  Thus, the Board finds that a remand of the Veteran's higher initial rating claim is necessary to secure an examination to ascertain the current level of his psychiatric disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, it appears that the Veteran receives continuous treatment from a VA PTSD clinic located in Fort Thomas, Kentucky.  The Board observes that the parent facility for the PTSD clinic is the VA Medical Center (VAMC) in Cincinnati, Ohio.  Thus, pertinent ongoing treatment records, dated from October 2010, should be obtained and associated with the claims folder on remand.  

Also, with regards to the Veteran's treatment records, the Board observes that an October 2002 letter from the Vet Center in Cincinnati, Ohio indicates that the Veteran was evaluated in September 2002; however, a copy of that evaluation has not been obtained.  As the Veteran's first VA examination was in 2004 and his earliest treatment records are dated in 2005, the Board finds that the September 2002 evaluation should be obtained to show the severity of the Veteran's disability in 2002.

The Board further observes that in his testimony the Veteran indicated that his service-connected PTSD disability renders him unemployable.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the Court's holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  After obtaining the appropriate release of information forms where necessary, procure records of psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the Vet Center in Cincinnati, Ohio beginning in 2002 and at the PTSD clinic in Fort Thomas, Kentucky since October 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his PTSD and to determine whether his PTSD prevents him from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric manifestations found to be present should be noted in the examination report.  Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD impairs his occupational and social functioning.  In addressing this matter, the examiner should assign an appropriate Global Assessment of Functioning (GAF) score and should provide an explanation of the score assigned.  

Also, the examiner should express an opinion as to whether the Veteran's service-connected PTSD renders him unable to obtain and to maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal (as are listed on the title page of this Remand).  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



